             Case 3:20-cr-01507-FM Document 4 Filed 07/08/20 Page 1 of 1
                                                                       JUDGE FRANK MONTALVO
                                                                                    )



                        IN THE UNITED STATES DISTRICT COURT.,
                         FOR THE WESTERN DISTRICT OF TE
                                  EL PASO DIVISION


 UNITED STATES OF AMERICA,                       §   CRIMINAL NO. EP-20-CR-
                                                 §
        Plaintiff,                               §   INDICTMENT
                                                 §
 v.                                              §   CT 1: 18 U.S.C. § 875(c) -
                                                 §   Communicating a Threat in Interstate
 VANESSA TARANGO,                                §   Commerce
                                                 §
        Defendants.                              §


                                                     EP2OcR15O7
THE GRAND JURY CHARGES:

                                         COUNT ONE
                                       (18 U.S.C. § 875(c))

       That on or about May 13, 2020, in the Western District of Texas, and elsewhere, the

Defendant,

                                    VANESSA TARANGO,

knowingly and willfully did transmit a communication in interstate and foreign commerce to P.P,

and the communication contained a threat to injure P.P., specifically to shoot P.P., in violation of

Title 18, United States Code, Section 875(c).

                                                     A TRUE BILL
                                                              RGUiAL SGt!ATURE
                                                           REtACTED PURSUANT TO
                                                          E.GOJERNMENT ACT OF 2002

                                                     FOREPERSON OF THE GRAND JURY

JOHN F. BASH
UNIT     TATES ATTO

                         /
                 .S. Attorney
